117 F.3d 1136
Pens. Plan Guide (CCH) P 23936RINTER-MODAL RAIL EMPLOYEES ASSOCIATION;  Thomas Franks;Charles Jones;  Thomas J. Martin;  Hoyt Jarrard;Robert Stein, Plaintiffs-Appellants,v.THE ATCHISON, TOPEKA and SANTA FE RAILWAY COMPANY;In-Terminal Services, Division of Mi-JackProducts, Inc., an Illinois Corp.,Defendants-Appellees.INTER-MODAL RAIL EMPLOYEES ASSOCIATION;  Thomas Franks;Charles Jones;  Thomas J. Martin;  Hoyt Jarrard;Robert Stein, Plaintiffs-Appellants,v.THE ATCHISON, TOPEKA and SANTA FE RAILWAY COMPANY;  Santa FeTerminal Services, Inc., Defendants-Appellees.
Nos. 93-56400, 94-55118.
United States Court of Appeals,Ninth Circuit.
Decided July 14, 1997.

1
On Remand from the Supreme Court of the United States.  D.C. No. CV-92-06623-WJR.


2
Before:  BROWNING and BEEZER, Circuit Judges, and HAGGERTY,* District Judge.


3
This case is remanded to the district court for further proceedings consistent with the Supreme Court's opinion filed May 12, 1997.



*
 The Honorable Ancer L. Haggerty, District Judge, United States District Court for the District of Oregon, sitting by designation